                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  OKLAHOMA POLICE PENSION AND                        Case No. 18-cv-05181-VC
  RETIREMENT SYSTEM,
                 Plaintiff,                          ORDER OF DISMISSAL
          v.                                         Re: Dkt. Nos. 70, 71

  NEVRO CORPORATION, et al.,
                 Defendants.


       WHEREAS, on August 1, 2019, this Court granted Defendants’ Motion to Dismiss the

Plaintiff’s Amended Complaint, but allowed the Plaintiff leave to file a second amended

complaint by August 22, 2019 (Dkt. No. 68); and

       WHEREAS on August 15, 2019, the Plaintiff filed a Notice of Intention Not to File a

Second Amended Complaint (Dkt. No. 70).

       NOW, THEREFORE the Court hereby dismisses this action with prejudice. Each party
shall bear its own costs, and the Court finds pursuant to 15 U.S.C. § 78u–4(c)(1) that at all times

during the course of the litigation, the parties and their respective counsel complied with the

requirements of Federal Rule of Civil Procedure 11.

       IT IS SO ORDERED.

       Dated: August 23, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
